UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54614 AERVISION HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54614 45-4511161 (State of Incorporation) (Commission File No.) (IRS Employer ID No.) One Campbell Parkway, East Wenatchee. WA Address of Principal Executive Offices
